Judgment and order in favor of the defendant Town of Scipio affirmed, with costs. Judgment and order in favor of the defendant telephone company reversed, and new trial granted, with costs against said defendant to the appellant to abide event. Held, no case was made for the jury of negligence of the town superintendent of highways. It was a question of fact for the jury as to whether the telephone company was negligent in permitting its wire across the highway to hang so low as to be a source of danger to travelers and whether it was negligent in failing to sooner discover and remedy the defect. All concurred.